DECISION OF THE COURT AND JUDGMENT
At 9:30 a. m. the trial in this case commenced with all nine judges present, the prosecutor, respondent, and his attorneys. A record of the proceedings and evidence was made by reporter Marlene K. Adams, C.S.R. After introduction of evidence the case was submitted to the court for decision and judgment.
The court finds from the evidence:
1. Kirk Woodliff was born September 26, 1912, is now sixty-six (66) years old and will be sixty-seven (67) years of age on September 26, 1979.
2. He was appointed District Judge, District No. 24, Office No. 5, State of Oklahoma, and took office on April 10,1972, which office he has continuously served to this date a total of seven years, four months and nineteen days with honor and distinction as a judicial officer.
3. Judge Woodliff developed health problems in 1974 which required surgery. In late summer of 1978 his problems have worsened.
4. The court finds it has been established by clear and convincing evidence that Judge Woodliff is physically disabled, which will prevent the proper performance of his duties as District Judge.
5. The court also finds that Judge Wood-liff should be compulsorily retired at this time by reason of his permanent physical disability preventing the proper performance of his official duty.
IT IS THE JUDGMENT AND DECREE OF THE COURT that Kirk Woodliff, District Judge, 24th Judicial District of the State of Oklahoma, be compulsorily retired effective August 31, 1979, with the suspension of the exercise of his office to continue to that date.
IT IS THE JUDGMENT AND DECREE OF THE COURT that beginning September 1, 1979, Kirk Woodliff shall receive in accordance with Article VII-A, Section 4 d, of the Constitution of the State of Oklahoma, disability retirement compensation in the amount of $950.00 per month.
WILLIAM W. MEANS,
LLOYD H. HENRY,
DON H. HAMPTON,
JACK BROCK,
WILLIAM S. MYERS, JR.,
JOSEPH A. YOUNG,
ROBERT A. LAYDEN,
ED PARKS,
WM. H. BLISS, Judges.